DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 and 15-20 are pending.
Claims 1-12 and 15-20 (now claims 1-18) are allowed.
	Claims 13 and 14 are canceled.

Response to Amendments/Arguments
Claim Objections
The objection to claims 1-10 under 37 CFR 1.75(c) as being in improper form because one or more claims may be presented in dependent form, referring back to and further limiting another claim or claims in the same application is withdrawn due to the amendment to claims 1 and 9, filed October 19, 2021.  

Claim Rejections - 35 USC § 112
The rejection of claims 5-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 
The rejection of claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements is withdrawn due to the amendment to claim 15, filed October 19, 2021.  

Claim Rejections - 35 USC § 103
The rejection of claims 13 and 14 under 35 U.S.C. 103 as being unpatentable over Petrov (“A new route to polyfluorinated trifluoromethanesulfonates.  Synthesis of perfluoroallyl and perfluorobenzyl Triflates”, Journal of Fluorine Chemistry, July 1995, Vol. 73, No. 1, pp. 17-19) is withdrawn due to the cancellation of claims 13 and 14 in the amendment to the claims, filed October 19, 2021.  
Applicant’s arguments, see pages 8 and 9, filed October 19, 2021, with respect to the rejection of claims 16-20 under 35 U.S.C. 103 as being unpatentable over Petrov (“A new route to polyfluorinated trifluoromethanesulfonates.  Synthesis of perfluoroallyl and perfluorobenzyl Triflates”, Journal of Fluorine Chemistry, July 1995, Vol. 73, No. 1, pp. 17-19) have been fully considered and are persuasive.  The rejection of claims 16-20 under 35 U.S.C. 103 as being unpatentable over Petrov (“A new route to polyfluorinated trifluoromethanesulfonates.  Synthesis of perfluoroallyl and perfluorobenzyl Triflates”, Journal of Fluorine Chemistry, July 1995, Vol. 73, No. 1, pp. 17-19) has been withdrawn. 

Allowable Subject Matter
Claims 1-12 and 15-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSALYND A KEYS/Primary Examiner, Art Unit 1699